[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLARIFICATION OF ON DECISION
On December 8, 1999, the court issued a Memorandum of Decision in this post-judgment matter. That decision brought to judgment several motions filed by the parties relating to child support and alimony. The attorney for the minor child has sought clarification of two issues raised by the Memorandum of Decision. CT Page 1196 First, he seeks to understand whether the court's orders concerning payment of the attorney's fees meant to take into account his time through trial. Secondly, he seeks to understand whether the child support ordered in the Memorandum of Decision would remain the same in view of evidence that the defendant had bonus income.
The court intended that the attorney for the minor child be paid for all of his services. Accordingly, the decision is clarified to provide that the parties will each pay one half of the $6,270.00 bill of the attorney for the minor child.
The court intended that the defendant's child support payment be $125.00 per week whether the deviation was from $167.00 or from $183.00. The defendant's contribution to the child's tuition and transportation justifies the deviation.
Orders will enter accordingly.
By the Court,
Gruendel, J.